DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/13/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 2, claim limitation “said processing device determining the coarse geographic location of the wireless device when the wireless device is disconnected from the plurality of beams” is not disclosed in applicant’s original specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,239,904. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of the patent.  That is, claim 1 is anticipated by claim 1 of the patent.  Broad claims in continuation application are rejected as obvious double patenting over previously narrow claims. For example, claim 1 of the present invention is the same as claim 1 of the patent except that the “wherein each of the plurality of beams has a beam frequency, and said phased antenna array detects a signal from the wireless device within the beam frequency, wherein the signal can be a weak signal less than 1 Watt and 0 db gain ” limitation was not recited.  Therefore, claim 1 is broader than claim 1 of the patent.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 3-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US 6,556,809) (IDS).
The claimed invention reads on Gross et al. as follows:
Regarding claim 1, Gross et al. discloses a communication system (title, fig. 1, col. 1 lines 26-27, col. 1 lines 35-38 and col. 2 lines 34-38) comprising: a satellite (fig. 1 number 110), and  antenna subsystem (fig. 2 number 204)  comprising a phase array (col. 4 lines 10-28) configured to receive a signal (fig. 1 number 234 and/or a communication device acquisition attempt)( col. 7 lines 16-18 and col. 7 lines 52-61) from a wireless device communication (device) (fig. 1 number 130) via a plurality' of beamlets (col. 3 lines 12-20,  col. 4 lines 10-28 and col. 5 lines 40-46), the plurality of beams defining a field of view of said phase array (col. 3 lines 12-20 and col. 4 lines 10-28) , the field of view having a plurality of cells (i.e. a plurality of circular  beamlets projected on the ground, i.e.  coverage areas 140 and 142 within a satellite footprint 144)(fig. 1 numbers 140, 142, 144 and col. 3 lines 24-33) and each of the plurality of beams is associated with one of the plurality of cells within the field of view of said phase array (col. 1 lines 35-38,  col. 3 lines 24-33  and col. 4 lines 10-28); and a processing device (control computer) (fig. 2 number 202, col. 6 lines 32-67 and col. 8 lines 18-23) detecting the signal (i.e. the communication device acquisition attempt) (col. 7 lines 52-53) within the field of view of phase array (col. 1 lines 35-38, col. 3 lines 12-20 and col. 4 lines 10-28)  and determining a coarse geographic location (pinpoint location) within the field of view of the wireless device when the wireless device is within the field of view of phase array (col. 1 lines 35-3, col. 3 lines 12-20, col. 4 lines 10-28, fig. 6 and col. 8 lines 47-67).  

Regarding claim 3, Gross et al. discloses said processing device determining the coarse geographic location (an approximation of a communication device location) of the wireless device when the wireless device is in communication with the plurality of beams (beamlets) (col. 6 lines 39-49, col. 7 lines 52-54 and col. 8 lines 55-59).

Regarding claim 4, Gross et al. discloses the processing device determining the coarse geographic location of the wireless device within one of the plurality of cells when the wireless device is located within one of the plurality of cells (beamlets projected on the ground within the satellite footprint) (col. 3 lines 12-34, col. 6 lines 39-49, and col. 8 lines 55-59).

Regarding claim 5, Gross et al. discloses the coarse geographic location (fig. 1 number 142) within the one of the plurality of cells (beamlets projected on the ground, fig. 1 number 140) is more specific (wireless device located in beamlets 142) than the coarse geographic location within the field of view (col. 3 lines 12-34).

Regarding claim 6, Gross et al. discloses each of the plurality of beams (beamlets) communicating with the wireless device in a respective one of the plurality of cells (beamlets projected on the ground, fig. 1 number 140) (fig. 1 number 142 and col. 3 lines 12-34).

Regarding claim 8, Gross et al. discloses each of the plurality of beams has a beam frequency (i.e. channel (col. 3 lines 12-38), and said phased antenna array (col. 1 lines 35-38)  detects a signal (acquisition attempt) from the wireless device (col. 7 lines 53-54) within the beam frequency (channel) (col. 1 lines 35-38).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 6,556,809)(IDS) in view of  Janky et al. (US 5,777,580)(IDS)  and Hrebe et al. (US 2017/0289822) (IDS). 
Regarding claim 7, Gross et al. discloses a communication system as discussed supra in claim 1 above.  Gross et al.  differs from claim 7 of the present invention in that it do not explicit disclose each of said plurality of cells has a diameter of about 40-50 km, and the plurality of beams have a frequency of 400-900 MHz.   Janky et al. teaches a communication system (fig. 1), where cells has a diameter of about 3-45 km (col. 7 lines 18-21).   Hrebe et al. teaches a communication system (fig. 1), where beams have a frequency of 400 MHz (P:0089 lines 18-22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gross et al. with disclose each of said plurality of cells has a diameter of about 40-50 km, and the plurality of beams have a frequency of 400-900 MHz in order for the communication system to allow the satellite to project beams onto the earth, where the beams provide a 45 kilometer diameter around the wireless communication device in the frequency range of 400MHz when determining the wireless communication device location, as taught by  Janky et al. and Hrebe et al.. 

9.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 6,556,809) (IDS) in view of Zheng (US 20070184849) (IDS).
Regarding claim 20, Gross et al. discloses a communication system as discussed supra in claim 1 above.  Gross et al. differs from claim 20 of the present invention in that it do not explicit disclose said processing device located at a ground station. Zheng teaches a satellite gateway includes a controller configured to determine a location of a wireless device (P:0026).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gross et al. with the processing device located at a ground station in order for the communication system to allow a satellite gateway to take away some responsibilities away from the satellite when determining the location of the wireless communication device, as taught by Zheng. 

10.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 6,556,809) (IDS) in view of DE Latour et al.  (US 20130058271) (IDS).
Regarding claim 10, Gross et al. discloses a communication system as communication system of claims 1 and 8 above.  Gross et al.  differs from claim 10 of the present invention in that it does not explicit disclose said processing device determines a fine geographic location to an iso-Doppler line in one of the plurality of cells based on a shift in beam frequency due to Doppler.  DE Latour et al.  teaches a computer centre (fig. 1 number 18,  P:0040 and P:0078) configured to determine a geographic location (fig. 7 number 42) of  ships to an iso-Doppler line based upon their last position stored in a database (P:0077) (i.e. FIG. 7 shows schematically the footprint 34 of the group of antennae of  the satellite.  The satellite moves at a speed v.sub.sat (indicated by the arrow 36), which causes a Doppler shift of the AIS signals received by the satellite.  The iso-Doppler lines are indicated by the reference number 38.  The hatched band 40 corresponds to a cell of frequencies.  The phased array antenna enables the detection zone to be reduced to a local zone 42 that is substantially smaller than the footprint 34.  Attempts can then be made to detect the AIS messages from ships that as a result of their last position recorded in the database could be in this local zone 42)(P:0077).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gross et al. with said processing device determines a fine geographic location to an iso-Doppler line in one of the plurality of cells based on a shift in beam frequency due to Doppler in order for the communication system to allow the satellite to determine the precise position of the wireless communication device within the beamlet of  one of the satellite beams within the satellite footprint when the satellite moves in reference to the wireless communication device position, as taught by DE Latour et al..  

11.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 6,556,809) (IDS) in view of DE Latour et al.  (US 20130058271)(IDS) as applied to claim 10 above and in further view of Kilfeather et al. (US 6,243,648) (IDS).
	Regarding claim 11, the combination of Gross et al. and DE Latour et al.  differs from claim 11 of the present invention in that they do not explicit disclose said processing device determines the fine geographic location based on a round-trip time of flight of a signal between the wireless device and said phased antenna array.  Kilfeather et al.  teaches a position reporting communication system (abstract and fig. 1) where a service operation center determines a position based on a round-trip signal propagation  time of flight of a signal between a terminal and a satellite (fig. 1, col. 1 lines 46-col. 3 line 21 and col. 3 line 23-41).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Gross et al. and DE Latour et al.  with said processing device determines the fine geographic location based on a round-trip time of flight of a signal between the wireless device and said phased antenna array in order for the communication system to allow a service operation center to gather measurement data from the satellite and the wireless device in order to determine the exact position of the wireless device, as taught by Kilfeather et al..

12.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 6,556,809) (IDS) in view of DE Latour et al.  (US 20130058271) (IDS) as applied to claims 1, 8 and 10 above and in further view of Schor (WO 98/02762) (applicant’s IDS).
Regarding claim 16, the combination of Gross et al. and DE Latour et al.  differs from claim 16 of the present invention in that they do not explicit disclose said processing device measuring the shift in beam frequency relative to what would be expected at a center of a respective one of the plurality of cells.  Schor discloses a command center (page 3 line 28-page 4 line 14)  measuring the shift in beam frequency relative to what would be expected at a center of a respective one of the plurality of cells (i.e. when doppler measurements is made (page 13 lines 30 through page 14 line 6), the position of the mobile station 310 must lie somewhere on the surface of the Doppler cone 614, a line of intersection (i.e. center of the cone or beam) (known as line of position 616) is typically a parabola (fig. 6 and page 13 lines 30 through page 14 line 6).  A given Doppler component could be reported from any point on the parabola center about the ground track of the satellite 304 and extending away from the satellite (fig. 6 and page 13 lines 30 through page 14 line 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Gross et al. and DE Latour et al.  with said processing device measuring the shift in beam frequency relative to what would be expected at a center of a respective one of the plurality of cells in order the command center to determine an accurate position of the wireless communication device base upon the Doppler frequency shift between the satellite and the wireless communication device, as taught by Schor. 

Allowable Subject Matter
14.	Claims 9, 12-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, the prior art of record fails to teach or suggest alone, or in combination the signal can be a, weak signal less than 1 Watt and 0 db gain.

Regarding claim 12, the prior art of record fails to teach or suggest alone, or in combination the iso-Doppler defines an iso-Doppler contour and the round-trip time of flight time defines an iso-flight time contour, and the iso-Doppler contour is orthogonal to the iso-flight time contour in a cross-track direction of movement of said phased antenna array.

Regarding claim 13, the prior art of record fails to teach or suggest alone, or in combination said processing device measures signal delay relative to what is expected at a center of a respective one of the plurality' of cells to further define the coarse geographic location based on contours of constant relative delay.

Regarding claim 17, the prior art of record fails to teach or suggest alone, or in combination the measurement of shift in beam frequency reduces uncertainty of a signal location to contours of constant frequency shift.

Regarding claim 18, the prior art of record fails to teach or suggest alone, or in combination wherein geometry of the constant relative delay contours depend on where in the field of view the cell is located.

Regarding claim 19, the prior art of record fails to teach or suggest alone, or in combination wherein the geometry of the constant relative delay contours is not parallel to a satellite velocity vector.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boustie et al. (US 8,787,903) discloses a high capacity hybrid terrestrials/satellite cellular radio communication system (title, abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        June 4, 2021